Citation Nr: 1455328	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to accrued benefits totaling $21,196.00 due and payable to the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her sister, E.T.



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to November 1945.  He died in March 2010.  The appellant is the adult daughter of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative denial by the Pension Management Center at the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Jurisdiction of this appeal subsequently was transferred to the RO in Nashville, Tennessee. 

In September 2013, the appellant and her sister testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims folder. 

The following determination is based on review of the Veteran's claims file in addition to the Virtual VA "eFolder."  The Board observes there are currently no documents located in the Veterans Benefit Management System (VBMS) electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Regrettably a remand is necessary for further development.  

By way of background, the Veteran was granted entitlement to non-service-connected pension and special monthly pension based on the need for aid and attendance, both effective from September 4, 2008, payable from October 1, 2008, pending appointment of a fiduciary.  In November 2009, the appellant agreed to serve as the Veteran's legal custodian as evidenced by the completion of VA Form 21-4703; and she was informed that she needed to be bonded for $40,000.00 before the $21,196.00 retroactive funds could be released.  A February 1, 2010 VA-Form 21-555 ordered the immediate release of all VA funds, to include retroactive funds as the bond had been received; however, the Veteran passed away a little over one month later prior to payment of $21,196.00 due.

The appellant seeks accrued benefits on the basis that she and her siblings, as the surviving heirs, are entitled to receive the Veteran's retroactive non service-connected pension payment of $21,196.00.  In the alternative she contends that the she is entitled to the accrued benefits as reimbursement for the Veteran's last expenses.  See July 2012 VA-Form 9.  At the outset, the Board notes an October 2010 determination granted the appellant $300.00 for burial allowance for the Veteran.  See October 8, 2010 notification in Virtual VA.

In the present case the evidence does not in any way suggest, that the appellant has at any time pertinent to the present appeal qualified as a "child" of the Veteran, as that term is defined for purposes of accrued benefits under 38 C.F.R. §3.1000(d)(2).  As a result, she may recover only so much of the accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with the Veteran's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).

The VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual) contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the VA Adjudication Procedure Manual. Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15.b, the term "last illness" was defined as the period from the onset of the acute attack causing death up to the date of death. If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.

The United States Court of Appeals for Veterans Claims (Court) has specifically held that non-medical expenses are to be excluded from reimbursement under the relevant provisions.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  The Court has also held that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

In this case, the appellant has submitted bills and some receipts from various drugstores, and the assisted living facility and nursing home where the Veteran resided.  Considering that the appellant was the Veteran's legal custodian, when affording the appellant the benefit-of-the-doubt, the Board concludes that it is reasonable the appellant personally paid for some of the Veteran's care prior to his death.  The Board observes, however, the evidence does not show what specific expenses were incurred for the Veteran's last sickness.  No detailed accounting or other evidence breaking down the specific expenses has been submitted.  

The appellant has not been provided with any notice in accordance with VA's duties to notify and assist with respect to the criteria necessary to substantiate her claim for entitlement to accrued benefits on the basis of reimbursement of expenses paid for the Veteran's last sickness.  Accordingly, a remand is necessary to provide the appellant with the relevant notice as well as to allow her the opportunity to submit a detailed accounting as to the specific expenses paid for the Veteran's last sickness.

One matter in this case is clear and for the sake of the appellant, is included here:  The appellant's relationship to the Veteran (non-dependent child) and her status as his legal guardian/fiduciary does not give her standing to obtain payment of accrued benefits. Both the United States Court of Appeals for Veterans' Claims (Veterans' Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have repeatedly affirmed VA denials of accrued-benefits claims by persons other than those listed in the statute and regulation. See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet. App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Morris v. Shinseki, 26 Vet. App. 494 (2014) (status as deceased veteran's brother, which is not one of the categories of persons listed in section 5121(a), made appellant ineligible for accrued benefits due and unpaid).  The appellant acted in a responsible manner and took the appropriate and legal steps to obtain the lump sum payment involved herein.  

Here, VA failed to issue a check for the lump sum within the approximately one-month window when the appellant's fiduciary status was known to VA and prior to the Veteran's death.  Regrettably, this Board has no authority to grant monies owed prior to the Veteran's death to his estate as evidenced by the case law cited above.  Hence, this remand is issued to obtain a detailed accounting from the appellant in order to make reimbursement under the only legal method available.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice with respect to the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the Veteran's last sickness.  

Such notice should specifically apprise the claimant of the evidence and information necessary to substantiate her claim, to include providing a detailed accounting as to the specific expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) she paid for the Veteran's last sickness. 

The notice should also inform her whether she or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  A copy of the notice letter should be included in the claims file.

2.  After the appellant has submitted all requested evidence, to include a detailed accounting as to the specific expenses that were paid for the Veteran's last sickness, to include physician expenses, medicinal expenses, nursing expenses), readjudicate the issue on appeal.  If the benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

